People v Keys (2020 NY Slip Op 06651)





People v Keys


2020 NY Slip Op 06651


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


970 KA 17-01351

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTYLER D. KEYS, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered October 12, 2016. The judgment convicted defendant, upon his plea of guilty, of attempted aggravated assault upon a police officer or a peace officer (four counts), attempted assault in the second degree (two counts), endangering the welfare of a child (two counts), and criminal obstruction of breathing or blood circulation. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court